DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the request for continued examination (RCE), amendments and remarks received 13 December 2021. Claims 1 - 20 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 13 December 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 - 14 and 16 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. U.S. Publication No. 2013/0282747 A1 in view of Hickman et al. U.S. Patent No. 8,817,021.

-	With regards to claims 1, 19 and 20, Cheng et al. disclose a method, (Cheng et al., Abstract, Figs. 1, 2 & 9, Pg. 3 ¶ 0032, Pg. 4 ¶ 0038, Pg. 6 ¶ 0051) a system, (Cheng et al., Abstract, Figs. 1, 2 & 9, Pg. 1 ¶ 0004, Pg. 3 ¶ 0032, Pg. 5 ¶ 0043, Pg. 10 ¶ 0076 - Pg. 11 ¶ 0078) comprising a processor (Cheng et al., Figs. 1 & 9, Pg. 10 ¶ 0076 - Pg. 11 ¶ 0079) and a memory coupled to the processor and configured to provide the processor with instructions, (Cheng et al., Fig. 9, Pg. 10 ¶ 0076 - Pg. 11 ¶ 0081, Pg. 11 ¶ 0086) and a computer program product stored on a non-transitory computer readable storage medium and comprising instructions (Cheng et al., Figs. 1, 2 & 9, Pg. 10 ¶ 0076 - Pg. 11 ¶ 0081, Pg. 11 ¶ 0086) which when executed cause a computer (Cheng et al., Fig. 9, Pg. 10 ¶ 0076 - Pg. 11 ¶ 0081, Pg. 11 ¶ 0086) to: receive a specification of a scene, wherein the specification of the scene comprises specifications of one or from which corresponding objects are rendered. Pertaining to analogous art, Hickman et al. disclose receiving a specification of a scene, wherein the 

-	With regards to claim 2, Cheng et al. in view of Hickman et al. disclose the method of claim 1, wherein the determined metric is based at least in part on one or more of positions, orientations, dimensions or scale, and center of mass locations of one or more objects comprising the scene. (Cheng et al., Pg. 2 ¶ 0011, Pg. 3 ¶ 0034, Pg. 4 ¶ 0039 - 0041, Pg. 5 ¶ 0044 - 0045, Pg. 6 ¶ 0049, Pg. 7 ¶ 0054 - 0057, Pg. 8 ¶ 0065) 

-	With regards to claim 3, Cheng et al. in view of Hickman et al. disclose the method of claim 1, wherein the determined metric is based at least in part on x, y, and z spatial coordinates of one or more objects comprising the scene. (Cheng et al., Pg. 2 ¶ 0011, Pg. 5 ¶ 0044 - 0047, Pg. 9 ¶ 0070 - 0071) 

-	With regards to claim 4, Cheng et al. in view of Hickman et al. disclose the method of claim 1, wherein the determined metric is based at least in part on a number or density of objects comprising the scene. (Cheng et al., Pg. 5 ¶ 0045 - 0047, Pg. 6 ¶ 0049 - 0052, Pg. 7 ¶ 0054 - 0058, Pg. 8 ¶ 0061, 0063 and 0065 - 0066) 

-	With regards to claim 5, Cheng et al. in view of Hickman et al. disclose the method of claim 1, wherein the determined metric is based at least in part on types or classes of objects comprising the scene. (Cheng et al., Figs. 3 - 4, Pg. 2 ¶ 0011, 0015 and 0018 - 0019, Pg. 3 ¶ 0034, Pg. 4 ¶ 0039 - 0040, Pg. 5 ¶ 0047, Pg. 6 ¶ 0049 - 0050, Pg. 6 ¶ 0052 - Pg. 7 ¶ 0057, Pg. 8 ¶ 0063 - 0066) 

-	With regards to claim 6, Cheng et al. in view of Hickman et al. disclose the method of claim 1, wherein the determined metric is based at least in part on frequencies of occurrences of objects of various classes in the scene. (Cheng et al., Pg. 3 ¶ 0034, Pg. 4 ¶ 0039 - 0040, Pg. 5 ¶ 0044 - 0046, Pg. 6 ¶ 0049 and 0051 - 0052, Pg. 7 ¶ 0054 - 0058) 

-	With regards to claim 7, Cheng et al. in view of Hickman et al. disclose the method of claim 1, wherein the determined metric is based at least in part on 

-	With regards to claim 8, Cheng et al. in view of Hickman et al. disclose the method of claim 1, wherein the determined metric is based at least in part on intra-class distances of objects comprising various classes that indicate how close objects of a same class are situated in the scene. (Cheng et al., Pg. 2 ¶ 0011 and 0014 - 0017, Pg. 3 ¶ 0034, Pg. 4 ¶ 0041, Pg. 5 ¶ 0044 - 0046, Pg. 6 ¶ 0049 and 0052, Pg. 7 ¶ 0054 and 0056 - 0058, Pg. 8 ¶ 0065 - 0066) 

-	With regards to claim 9, Cheng et al. in view of Hickman et al. disclose the method of claim 1, wherein the determined metric is based at least in part on correlations of objects comprising the scene. (Cheng et al., Pg. 2 ¶ 0014 - 0019, Pg. 4 ¶ 0040, Pg. 5 ¶ 0043 - 0047, Pg. 6 ¶ 0049 - 0053, Pg. 7 ¶ 0055 - 0058, Pg. 8 ¶ 0063 - 0066) 

-	With regards to claim 10, Cheng et al. in view of Hickman et al. disclose the method of claim 1, wherein the determined metric is based at least in part on motions of objects comprising the scene. (Cheng et al., Pg. 2 ¶ 0011, Pg. 3 ¶ 0034, Pg. 4 ¶ 0039 - 0041, Pg. 5 ¶ 0044 - 0045 and 0047, Pg. 6 ¶ 0049 and 0052, Pg. 7 ¶ 0054 - 0055, Pg. 8 ¶ 0065 - 0066, Pg. 9 ¶ 0069 - 0070) 

-	With regards to claim 11, Cheng et al. in view of Hickman et al. disclose the method of claim 1, wherein the determined metric is based at least in part on 

-	With regards to claim 12, Cheng et al. in view of Hickman et al. disclose the method of claim 1, wherein the metric is determined for one or more frames of the scene. (Cheng et al., Pg. 3 ¶ 0035, Pg. 4 ¶ 0040, Pg. 5 ¶ 0046, Pg. 6 ¶ 0050, Pg. 6 ¶ 0053 - Pg. 7 ¶ 0059) 
	
-	With regards to claim 13, Cheng et al. in view of Hickman et al. disclose the method of claim 1, wherein the contextual characteristic provides at least a partial semantic understanding of the scene. (Cheng et al., Abstract, Figs. 1 - 4, Pg. 1 ¶ 0009, Pg. 2 ¶ 0013, Pg. 3 ¶ 0031 - 0034, Pg. 4 ¶ 0039 - 0041, Pg. 5 ¶ 0047, Pg. 6 ¶ 0049 - 0051, Pg. 7 ¶ 0055 - 0058, Pg. 8 ¶ 0061 and 0063, Pg. 8 ¶ 0066 - Pg. 9 ¶ 0067) 

-	With regards to claim 14, Cheng et al. in view of Hickman et al. disclose the method of claim 1, wherein the contextual characteristic specifies an action or behavior associated with the scene. (Cheng et al., Figs. 1 & 7, Pg. 1 ¶ 0004 and 0009, Pg. 2 ¶ 0015, Pg. 3 ¶ 0031 and 0034, Pg. 4 ¶ 0039 - 0041, Pg. 5 ¶ 0047, Pg. 6 ¶ 0049 - 0050, Pg. 7 ¶ 0052 - Pg. 8 ¶ 0055, Pg. 7 ¶ 0057 - 0058, Pg. 8 ¶ 0061 and 0063) 

-	With regards to claim 16, Cheng et al. in view of Hickman et al. disclose the method of claim 1, wherein tagging the scene with the tag comprises tagging 

-	With regards to claim 17, Cheng et al. in view of Hickman et al. disclose the method of claim 1, wherein tagging the scene with the tag comprises tagging one or more frames of the scene. (Cheng et al., Fig. 3, Pg. 1 ¶ 0009, Pg. 2 ¶ 0015, Pg. 3 ¶ 0035, Pg. 4 ¶ 0040, Pg. 6 ¶ 0049, Pg. 7 ¶ 0058 - 0060, Pg. 8 ¶ 0066 - Pg. 9 ¶ 0070, Pg. 10 ¶ 0075) 

-	With regards to claim 18, Cheng et al. in view of Hickman et al. disclose the method of claim 1, wherein the tag is searchable. (Cheng et al., Abstract, Figs. 1 & 5, Pg. 1 ¶ 0009 - Pg. 2 ¶ 0011, Pg. 3 ¶ 0032 - 0034, Pg. 4 ¶ 0037, Pg. 8 ¶ 0061 and 0066, Pg. 9 ¶ 0071 - Pg. 10 ¶ 0075) 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. U.S. Publication No. 2013/0282747 A1 in view of Hickman et al. U.S. Patent No. 8,817,021 as applied to claim 1 above, and further in view of Wang et al. U.S. Publication No. 2011/0072047 A1.

-	With regards to claim 15, Cheng et al. in view of Hickman et al. disclose the method of claim 1. Cheng et al. fail to disclose explicitly wherein the contextual characteristic is used to determine a type of advertising for the scene. Pertaining to analogous art, Wang et al. disclose wherein the contextual characteristic is used to determine a type of advertising for the scene. (Wang et . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kuffner, Jr. U.S. Patent No. 9,665,800; which is directed towards methods and systems for rendering virtual views of three-dimensional object data models wherein the rendered virtual views are utilized to as supplemental training images in an object recognition module.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ERIC RUSH/Primary Examiner, Art Unit 2667